Citation Nr: 1620811	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to March 6, 2012; and rated as 50 percent disabling therefrom.

2.  Entitlement to a higher initial rating for coronary artery disease, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy, right lower extremity, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for peripheral neuropathy, right upper extremity, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for peripheral neuropathy, left upper extremity, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and January 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in July 2009 and April 2011; statements of the case were issued in May 2011 and November 2011; and substantive appeals were received in July 2011 and December 2011.   

The Veteran filed a notice of disagreement with respect to the issues of entitlement to service connection for skin cancer of the face, arms, and back; infected big right toe; sleep apnea; vision loss; and high liver enzymes.  A statement of the case was issued in December 2009.  The Veteran submitted a June 2010 substantive appeal in which he only appealed the issue of entitlement to service connection for vision problems.  The RO issued a September 2015 rating decision in which it granted service connection for cataracts.  The award of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.  Moreover, the other issues, which were not appealed, are not before the Board.  


The RO issued an August 2014 rating decision in which it granted a total disability rating based on individual unemployability (TDIU) effective July 19, 2013.

The Veteran requested to testify at a Board hearing; however, he withdrew that request by way of a November 2015 phone call.  He also indicated that he might withdraw the entire appeal, given his satisfaction with the TDIU.  However, a withdrawal of the appeal was never received.  Consequently, the issues remain in appellate status.  

The issues of entitlement to service connection for heart disease and entitlement to an increased rating for diabetes mellitus were raised by the Veteran in October 2009 and August 2011; but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the most recent psychiatric and cardiology examinations took place in September 2012 and that the Veteran's most recent neuropathy examination took place in November 2012.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran submitted correspondence from his wife (VBMS, 7/16/14) in which she stated that the Veteran's disabilities have become worse in the past two years.  His daughter submitted a correspondence in which she stated that the Veteran declined in the past 2 1/2 years (VBMS, 6/24/14).  Finally, L.L.B. submitted a correspondence that stated that the Veteran has gotten worse in the past 4 years (VBMS, 7/16/14).  

Given that the Veteran's disabilities have become more severe since the most recent examinations, the Board finds that new examinations are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
  
2.  The RO should schedule the Veteran for a VA cardiology examination for the purpose of determining the current severity of his coronary artery disease.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his peripheral neuropathy of the bilateral upper and lower extremities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner should state whether the paralysis of each affected nerve is complete; or if incomplete, whether it is severe, moderate, or mild.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







